UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 99-7179

PATRICK MENDEL CURRY,
Defendant-Appellant.

Appeal from the United States District Court
for the Western District of North Carolina, at Statesville.
Richard L. Voorhees, District Judge.
(CR-97-248-1-5-V)

Submitted: April 10, 2000

Decided: May 2, 2000

Before MURNAGHAN and MOTZ, Circuit Judges,
and BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Vacated and remanded by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Patrick Mendel Curry, Appellant Pro Se. Douglas Scott Broyles,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North
Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Patrick Mendel Curry pled guilty to conspiracy to possess with
intent to distribute and to distribute cocaine and cocaine base. He was
sentenced on June 29, 1998, and the district court entered judgment
on July 25. He did not appeal. On June 24, 1999, Curry filed a motion
to extend time to file a 28 U.S.C.A. § 2255 (West Supp. 1999)
motion, asserting that his plea was involuntary due to ineffective
assistance of counsel. On July 13, he filed a "Motion for Relief from
Judgment" under Fed. R. Civ. P. 60(b), contending that his counsel
failed to note an appeal after being requested to do so.

The district court denied Curry's motion for extension of time,
finding that it lacked jurisdiction to extend the statute of limitations.
In its order, the district court incorrectly noted that Curry's judgment
was entered and became final on June 24, 1998 and, therefore,
Curry's time to file a § 2255 motion expired on June 24, 1999. On the
same day, the district court also denied Curry's Rule 60(b) motion.
Curry timely appealed.

Section 2255 movants have one year from the date on which their
judgment of conviction became final to file a motion under that stat-
ute. The earliest date on which Curry's conviction could have become
final was July 25, 1998, the date of entry of judgment. See Fed. R.
App. P. 4(b)(1)(A)(i); see also Griffith v. Kentucky, 479 U.S. 314, 321
n.6 (1987). Thus, both his motion to extend the time to file a § 2255
motion (filed June 24, 1999) and his motion to vacate (filed July 13,
1999) would have been timely filed, had they been construed as
§ 2255 motions.

While Curry did not label either of his filings as a§ 2255 motion,
Curry, a pro se litigant, was entitled to a liberal construction of his
pleadings. See Haines v. Kerner, 404 U.S. 519, 520-21 (1972). In his
motion to extend, he alleged that his counsel failed to fully inform
him of the terms of his plea agreement. In his motion to vacate, he
contended that his counsel failed to file an appeal after being
requested to do so. Each of these issues states a potentially cognizable
claim of ineffective assistance of counsel under§ 2255. Thus, we find

                     2
that the district court erred by failing to construe Curry's filings as a
timely § 2255 motion.

Accordingly, we vacate the district court's orders and remand with
instructions to consider the case as a § 2255 motion. We express no
opinion on the merits of Curry's § 2255 proceeding. We dispense
with oral argument, because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

VACATED AND REMANDED

                     3